Citation Nr: 1340140	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation as the Veteran's surviving spouse for dependency and indemnity compensation (DIC) purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had periods of active service totaling more than 20 years ending with his retirement in July 1994.  He died in August 2004.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.

The appellant testified at a Board hearing in January 2012.  A transcript of that hearing is associated with the claims file.

The Board observes that the appellant had previously appointed a Veterans Service Organization to represent her in this matter.  However, in June 2011 the appellant's representative submitted correspondence formally revoking the power of attorney and withdrawing from representation of the appellant in this case.  The fact that the appellant was no longer represented was discussed during the January 2012 Board hearing, and the appellant expressed no desire to appoint a new representative.


FINDING OF FACT

The Veteran and the appellant were married in June 1973, and divorced in September 1997; they remained divorced from each other at the time of the Veteran's death in August 2004.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  On the claim decided, the facts are not in dispute.  As the analysis below demonstrates, the appellant is not entitled to the benefits sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Factual Background and Analysis

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Board further notes that it has reviewed all of the evidence in the claims file and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The claims file reflects that the appellant and the Veteran were legally married in June 1973, as documented by the marriage certificate of record.   A copy of a divorce decree shows that they divorced in September 1997.  The Veteran's death certificate shows that the Veteran died in August 2004.  His marital status is listed as "divorced."  The appellant's claim, filed in January 2010, expressly denied (checked the box for "no") having lived continuously with Veteran from the date of marriage to the date of his death, and the appellant wrote "Divorced in 1994" in this section.

In a statement dated in March 2010, associated with her notice of disagreement, the appellant asserted that she was married to the Veteran for 20 years and that their divorce settlement "awarded me 50% of his earnings."  She explained that she draws part of the Veteran's Social Security benefits and that she continues to have military base privileges.  For these reasons, she asserts that she "should be entitled to his veterans benefits."

In a May 2011 statement, associated with her substantive appeal, the appellant cited that she was married to the Veteran for 20 years while he was in the military, had two children with him, and receives half of his Social Security disability benefits.

During her January 2012 Board hearing, the appellant's presentation and testimony reiterate the arguments presented in the above-discussed statements.  Additionally, she acknowledged that she and the Veteran were divorced in 1997, that she subsequently remained in contact with the Veteran and that they would visit each other, but she replied "no" when asked "did you continue to basically live together as man and wife?".  She explained that she lived in North Carolina and the Veteran lived in Georgia following the divorce.  The appellant described that although she and the Veteran were legally divorced, they remained friends despite living apart in different states; she reiterated that she received a share of the Veteran's income and benefits under the terms of their divorce.

VA death benefits, including death pension, death compensation, and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  A surviving spouse means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In this case, the record clearly indicates that the appellant and the Veteran were divorced at the time of his death.  This fact is not in dispute.  A valid marriage between the appellant and the Veteran at the time of the Veteran's death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in August 2004, the appellant was not married to him.

The Board acknowledges the appellant's statements regarding the duration of her marriage to the Veteran, her having two children with the Veteran, her maintaining a friendly relationship with the Veteran after the divorce, and her receiving income and benefits from the Veteran under the terms of their divorce.  However, the legal criteria governing the status of a deceased Veteran's widow as a surviving spouse for VA benefit purposes are clear and specific, and the Board is bound by them.  As such, the appellant cannot be considered the Veteran's surviving spouse.

In sum, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes and thus, the appellant is not entitled to recognition as a surviving spouse for VA purposes.  Therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


